Citation Nr: 1638389	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  09-21 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1969.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in St. Petersburg, Florida.  

In July 2013, the Board reopened the Veteran's claim for service connection for bilateral hearing loss and remanded the reopened claim for further development.

In February 2016, the Board again remanded for additional development.


FINDING OF FACT

Bilateral hearing loss is not shown to be causally or etiologically related to any disease, injury, or incident in service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist
 
VA's duty to notify was satisfied by a February 2008 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Relevant to the duty to assist, the AOJ obtained and considered the Veteran's service treatment records as well as post-service VA records, as well as, Social Security Administration records.  The Veteran has not identified any additional, outstanding records as to the bilateral hearing loss claim that have not been requested or obtained.  Additionally, the development requested in the prior Board remands have been obtained, including additional VA medical records and new VA examinations.  Therefore, the Board finds that VA has met its duty to assist the Veteran in obtaining relevant records. 

In addition, the Veteran underwent multiple VA medical examinations, including in October 2003, December 2008, September 2013 (with addendums provided in November and December 2013), and April 2016.  The VA examiners provided specific findings referable to the Veteran's claims.  The April 2016 VA examination was adequate to decide the issue as it was predicated on an interview with the Veteran; a review of the record, to include available service treatment records; and consideration of physical examinations (or at least findings from examinations).  The opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided complete rationales, relying on and citing to the records reviewed.  Moreover, the VA medical opinion provider gave clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

Additionally, the Board finds that although the April 2016 VA examiner relied on the fact that hearing loss was not evident during the Veteran's military separation examination as a reason for concluding his hearing loss necessarily was unrelated to his service, such a finding was not the only information that the examiner relied on in forming her medical opinion.  She also noted consideration of the lack of significant threshold shifts in service, the Veteran's lay statements as to in-service and post-service noise exposure (to include the claimed absence and presence of hearing protection respectively), and even the Veteran's report of the hearing loss starting in service.  As such, the Board finds that the April 2016 VA examination is adequate.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met.  

The Board notes that although the February 2016 Board remand directed that a new VA examination should be provided by a physician, the Board finds that the audiologist that provided the April 2016 VA examination was adequate as she was a specialist in the audiological field and demonstrated adequate medical knowledge to address the current claims, including the questions raised in the Board remand directive.  As such, the Board finds that the Veteran was not prejudiced by the failure to obtain a medical opinion from a physician and that there has been substantial compliance with the remand directives.  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II. Service Connection Claim

A.  Applicable Law

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including organic diseases of the nervous system, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.  

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The Court has held that service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra. at 159. 

B.  Factual Background and Analysis

The Veteran contends that he was exposed to frequent and extreme noise, including in the form of welding and pile drivers, without hearing protection, while performing construction projects in Vietnam.  He contends that such in-service noise exposure is the cause of his current bilateral hearing loss.  

The medical evidence of record, such as the findings of the VA examinations, clearly shows that the Veteran currently has bilateral, sensorineural hearing loss that meets VA standards for a disability under 38 C.F.R. § 3.385.  Furthermore, the Board has previously conceded that the Veteran had in-service noise exposure.  As such, the question before the Board is whether his current bilateral hearing loss is etiologically related to service.  

The Veteran's service treatment records are generally silent as to complaints of, or treatment for, bilateral hearing loss, other than a June 1968 record.  In June 1968, his medical provider noted moderate hearing loss with stuffiness, with a swollen ear canal and no drainage.  His May 1969 separation examination and April 1966 enlistment examination (even when converted (Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI)), were not consistent with a hearing loss disability under 38 C.F.R. § 3.385.  On his May 1969 report of medical history, the Veteran denied having hearing loss.  

Following service, the Veteran worked as a welder for twenty years.  (December 2008 VA examination).

VA medical records generally document occasional treatment for hearing loss, but do not include any etiology opinions as to the cause of such hearing loss.

In October 2003 and December 2008, the Veteran underwent VA examinations.  Both examiners diagnosed bilateral hearing loss but opined that the hearing loss was not etiologically related to the Veteran's in-service noise exposure.  In the July 2013 remand, the Board found that the examinations were inadequate since they did not address the June 1968 service treatment record or the Veteran's lay statements regarding in-service noise exposure without hearing protection and post-service noise exposure with hearing protection.  

In September 2013, the Veteran underwent another VA examination.  The examiner opined that the Veteran's bilateral hearing loss was not etiologically related to his military service on the basis that his service treatment records did not show any hearing threshold shift during service.  

In November 2013, the September 2013 VA examiner provided an addendum opinion noting that the Veteran had reported that his hearing loss began in service.  However, she found that there was no evidence that hearing loss or any significant threshold shift occurred during active duty based on in-service audiograms and that there was nothing about the separation hearing test results that would cause her to
question the validity of that hearing testing.  As such, she continued her opinion that the Veteran's current bilateral hearing loss was less likely as not due to or caused by acoustic trauma while in military service.

In December 2013, another addendum opinion was provided, by a different audiologist than the September 2013 VA examiner.  She opined that the Veteran's June 1968 treatment for a left ear ache with moderate hearing loss was not related to his current bilateral hearing loss.  She explained that the Veteran's June 1968 treatment notes showed that his left ear was inflamed and swollen.  She stated that a "wick" was used for treatment, and that there was no mention of visible fluid behind the ear drum or an opaqueness of the ear drum.  She stated that these were all signs that the Veteran's treatment was for an external ear condition, not a middle ear condition.  She stated that temporary hearing loss may occur in cases of ear canal inflammation since sound cannot reach the ear drum, but that this type of hearing loss resolves with the healing of the inflammation and reduction of swelling.  Because no further complaints of hearing loss were found in the Veteran's service treatment records, she concluded that it was less likely than not that the Veteran's current bilateral hearing loss was related to his in-service noise exposure.  

In February 2016, the Board remanded for another VA examination, to address the Veteran's lay statements as to having in-service acoustic trauma, without hearing protection, and that all of his post-service jobs required hearing protection.  The Board requested consideration of the Veteran's belief that his current hearing loss, despite not being present until after service, contributed to by his in-service acoustic trauma, and had a late onset.  

In April 2016, the Veteran underwent another VA examination.  The VA examiner opined that neither the Veteran's right nor left hearing loss was at least as likely as
not caused by or a result of an event in service.  The examiner noted the reports of in-service noise exposure as a welder, to include from machinery and pile drivers without hearing protection.  The examiner also noted reports of civilian occupational noise exposure post service to include industrial manufacturing/fabrication operations, with hearing protection.  The Veteran denied recreational noise exposure.  The Veteran further reported that his hearing loss began during military service.

The April 2016 VA examiner noted that following the Veteran's normal enlistment audiogram, his separation audiogram continued to show hearing that was within normal limits in both ears, with no clinically significant hearing threshold shift during service.

The April 2016 VA examiner explained that her negative medical opinion had been based on consideration of the history of military noise exposure (without hearing protection), the history of civilian noise exposure (with hearing protection), the Veteran's reported date of onset of the hearing loss, and the service treatment record evidence which is negative for hearing threshold shift/hearing loss. She found no objective evidence that the Veteran sustained noise injury during military service based on available audiograms.  Records showed no hearing loss or significant changes in hearing thresholds greater than normal measurement variability during military service.  She further noted that, in regards to the Veteran's claim of delayed onset hearing loss, the Institute of Medicine (IOM) stated there was insufficient scientific basis to conclude that permanent hearing loss directly attributable to noise exposure will develop long after noise exposure occurs.  The IOM panel concluded that, based on their current understanding of auditory physiology, a prolonged delay in the onset of noise-induced hearing loss was "unlikely."  Based on the objective evidence (audiograms), there is no evidence on which to conclude that the Veteran's current hearing loss was caused by or a result of the Veteran's military service, including noise exposure.  While she considered articles and studies indicating "delayed onset hearing loss," she noted that such articles had not reached the point of being generally accepted in the scientific community, had not been sufficiently studied, and had not been demonstrated or reproduced sufficiently in animal or human studies.  

As to the Veteran's contentions, the Board finds that he is competent to describe the nature and extent of his in-service noise exposure.  See 38 C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Moreover, such contentions are consistent with the Veteran's specialty listed on his DD 214 - that of a welder.  38 U.S.C.A. § 1154(a).  Therefore, the Board finds that the Veteran has competently and credibly reported his in-service noise exposure. 

However, in regards to the Veteran's contention that he noticed chronic hearing loss since service, the Board does not find that contention to be credible.  Service treatment records do not document any complaints of, or treatment for, hearing loss, other than the June 1968 service treatment record.  However, the December 2013 VA medical opinion provider explained that temporary hearing loss, indicated by the June 1968 service treatment record, may occur in cases of ear canal inflammation since sound cannot reach the ear drum, but that this type of hearing loss resolved with the healing of the inflammation and reduction of swelling.  The temporary nature of his hearing loss was demonstrated by the lack of any further complaints of, or treatment for, hearing loss following that incident.  In his April 1969 report of medical history, the Veteran himself specifically denied having hearing loss prior to separation.  Also, his May 1969 separation examiner specifically examined the Veteran's ears and found that they were normal; there were no findings of inflammation or swelling, which the December 2013 VA medical opinion provider indicated had been the cause of any temporary in-service hearing loss.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment); See Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care"). Therefore, the Veteran's current statements as to chronic hearing loss symptoms, which he claims he noticed to have begun during service, are inconsistent with the contemporaneous evidence of record.

The September 2013, December 2013, and April 2016 VA medical opinion providers' respective, competent opinions are considered probative, as they are uncontroverted by any evidence of record, apart the Veteran's own implied assertions.  See Black v. Brown, 10 Vet. App. 279, 284 (1997) (in determining the weight assigned to this evidence, the Board looks at factors such as the health care provider's knowledge and skill in analyzing the medical data).  Further, absent such countervailing medical evidence, the Board itself is prohibited from exercising its own independent judgment in the Veteran's favor.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board may not exercise its own independent judgment to resolve medical questions).

As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  The Veteran's claim for service connection for bilateral hearing loss is denied.  

      (CONTINUED ON NEXT PAGE)




ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
TANYA SMITH  
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


